EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Withdrawn claims 1-10 do not include the allowable subject matter of claim 11 and are cancelled.
The application has been amended as follows:

Listing of Claims:Claims 1-10. (Cancelled)
	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 11, the closest prior art of record, Cole (United States Patent Application Publication No. 2009/0138398) discloses an invention for escrow service for web-based transactions, such as multi-currency web-based transactions, is web-accessible and accepts registrations from exchanges and/or portal partners. The completion of registration and transactions is allowed to entitled users who access the system via the web. The system maintains an internal banking engine to act as a deal manager, messaging service and accounts sub-ledger and escrows funds entrusted to it. The transaction process is composed of a number of transaction statuses, and reporting of those statuses to users is accomplished online and via web query. The system provides local currency/multi-currency capability and supports several methods of payment, such as credit cards, authorized Automated Clearing House (ACH) or equivalent direct debit/credit and wire transfer payments, and all funds movements are electronic. In addition, Wilkins (United States Patent Application Publication No. 2016/0234026) discloses an invention for wherein one of the resource tracking systems comprises a blockchain ledger, and wherein a first resource pool of the one of the resource tracking systems comprises a first register on the blockchain ledger and a second resource pool on the one of the resource tracking systems comprises a second register on the blockchain ledger, and wherein the blockchain ledger is distributed across a plurality of computing devices of the one of the resource tracking systems, is reconciled in a collaborative manner among 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receiving, at the first computing device, a message from the second computing device indicating that a hold has been placed on a third quantity of the first resource type in the first resource pool, wherein a condition of the hold on the third quantity of the first resource type in the first resource pool is the receiving of a message that is a transfer confirmation receipt indicating that the third register that is in the third resource pool and is associated with the second resource type was decremented by the second quantity, and the fourth register that is in the fourth resource pool and is associated with the second resource type was incremented by the second quantity; sending, from the first computing device, at least one message associated with the performance of the destination transfer, wherein the at least one message comprises either an instruction to the third computing device to execute the destination transfer or an authorization to place a hold on the second quantity of the second resource type; receiving, at the first computing device, a message from the third computing device indicating that the condition on the hold of the third quantity of the first resource type in the first resource pool has been fulfilled; verifying, by the first computing device, the message from the third computing device using a cryptographic public key of the third computing device to determine that the message from the third computing device comprises a 
Claims 14-18 are dependent on claim 11 and are allowable for the same reasons stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/           Primary Examiner, Art Unit 3685